     Case 1:12-cr-00416-DAD-BAM Document 44 Filed 04/17/20 Page 1 of 2

 1   MCGREGOR W. SCOTT
     United States Attorney
 2   JESSICA A. MASSEY
 3   Assistant United States Attorney
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099
 6

 7   Attorneys for Plaintiff
     United States of America
 8

 9                             IN THE UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA
11

12    UNITED STATES OF AMERICA,                          Case No. 1:12-cr-00416-DAD-BAM

13                        Plaintiff,

14           v.                                          STIPULATION AND ORDER TO
                                                         CONTINUE STATUS CONFERENCE RE:
15    ENEDINO DIAZ ORNELAS,                              VIOLATION OF SUPERVISED RELEASE

16                        Defendant.

17

18
            IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
19
     counsel, REED GRANTHAM, attorney for Defendant ENEDINO DIAZ ORNELAS, and
20
     JESSICA MASSEY, Assistant U.S. Attorney for Plaintiff, that the hearing currently scheduled
21
     for April 23, 2020, at 2:00pm shall be continued until June 22, 2020, at 2:00pm.
22
            The parties agree and stipulate, and request that the Court find the following:
23
            1. Due to the current COVID-19 pandemic, the Court’s General Order 612 (issued March
24
                  18, 2020) ordered all of the courthouses in the Eastern District of California closed to
25
                  the public. Additionally, counsel and other relevant individuals have been encouraged
26
                  to telework and minimize personal contact to the greatest extent possible. It will be
27
                  difficult to avoid personal contact should the hearing proceed.
28
                                                         1
     Case 1:12-cr-00416-DAD-BAM Document 44 Filed 04/17/20 Page 2 of 2

 1            2. This continuance will allow the parties more time to confer with Probation about a

 2               possible resolution.

 3            3. The government does not object to the continuance.

 4

 5   Dated: April 17, 2020                        Respectfully submitted,

 6
                                                  /s/ Jessica A. Massey
 7                                                JESSICA A. MASSEY
 8                                                Assistant U.S. Attorney

 9
     Dated: April 17, 2020                        /s/ Reed Grantham
10                                                REED GRANTHAM
                                                  Assistant Federal Defender
11

12

13

14
                                                  ORDER
15
     The status conference as to the above named defendant currently scheduled for April 23, 2020,
16
     at 2:00 pm, is continued until June 22, 2020, at 2:00pm.
17

18   IT IS SO ORDERED.
19
     Dated:     April 17, 2020                                   /s/   Sheila K. Oberto               .
20                                                     UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                       2
